Citation Nr: 1123600	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-25 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims folder.

The hearing record was kept open for 60 days to allow the Veteran to submit additional evidence to the Board.  The evidence was received in April 2011.  The Veteran's representative submitted a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Accordingly, the Board will consider the evidence in its appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hepatitis C is the result of his voluntary use of illegal drugs during his period of active military service.


CONCLUSION OF LAW

Service connection for hepatitis C was not incurred in the line of duty and cannot be service connected.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301(d), 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from August 1970 to February 1972.  His military occupational specialty (MOS) was clerk typist.  He did not serve in combat.  

A review of the Veteran's service treatment records (STRs) is negative for evidence of treatment for hepatitis of any type.  The Veteran was treated for gonorrhea in April 1971.  He did not have any operations during service.  The Veteran received one-time treatment for a rash on his left wrist in the area of his watch band.  The impression was atypical contact dermatitis.  He did report having hernia surgeries when he was 3 and 11 on his medical history done at his pre-induction examination in April 1970.  His January 1972 separation physical examination was negative for any abnormality.  Several identifying marks or scars were noted, to include a small tattoo on the left hand.  This was an addition from his entrance physical examination.

The Veteran did not submit a claim for VA disability compensation or pension benefits in the years immediately after service.  He did apply for VA education benefits in 1972.  He listed attendance at a college for the years from 1968 to 1969 on his application.

The Veteran submitted his current claim for benefits in February 2006.  He reported that his disability began in 1971.  He also said he was treated at St. Anthony's Hospital Clinic in Denver in 1998.  He reported treatment from VA from 2004 to the then present time.  The Veteran also said that he was stationed in Thailand and got a tattoo at that time.  He said "a doctor" told him that his disability was likely caused by his getting the tattoo in unsanitary conditions.  

The RO wrote to the Veteran in March 2006.  The letter provided notice on how to substantiate his claim for service connection.  This included advising him on recognized risk factors for the development of hepatitis C.  The letter noted the Veteran's report of a tattoo and asked him to identify any additional tattoos as well as to provide information regarding any of the other enumerated risk factors.  

The Veteran did not respond to the letter.

Associated with the claims folder are VA records representing the Veteran's earliest VA treatment.  The records are for the period from November 2003 to October 2005.  The Veteran was initially seen in November 2003 when he requested assistance for detoxification from crack cocaine (crack).  He reported using crack for the past 5 years.  He also reported a history of hepatitis C.  The initial treatment entry was dated November 19, 2003, and the Veteran reported his last crack use had been the night before.  A psychiatry entry from November 19, 2003, noted that the Veteran presented with his relatives.  He was an over-the-road truck driver.  He reported he had smoked over $300 of crack the night before when he intended to use $50.  He had a load of freight to deliver but, because of his binge, he had not delivered the load and he had not contacted his employer.  He denied any previous substance abuse treatment but said he had a prior detoxification in 1998 while living in Denver.  

An addiction psychiatry note from November 28, 2003, took a detailed history from the Veteran.  He reported receiving a blood transfusion with his hernia operations.  He also said he had attended college in 1968 but was drafted in 1970.  He had previously worked in computers and business but had been a truck driver since 1998.  The Veteran said he began drinking beer as a teenager.  He said he started smoking marijuana in college.  He said he met a female drug dealer in 1998 and got hooked on crack.  A behavioral medicine entry from December 2003 noted that the Veteran reported treatment for hepatitis in Denver in 1998.  He also had a drug use history from the 1960's and 1970's to include acid, heroin, marijuana and cocaine.  He had a period of nonuse from January to July 2003 but started again in November 2003.  He denied any intravenous (IV) drug use.  The entry noted that the Veteran was able to keep his truck driving job.  

A clinic note from March 2004 included a more detailed review of the Veteran's drug use.  He reported using drugs since the 1970's.  He denied IV drug use but said he snorted heroin, smoked crack and marijuana and had used speed and valium.  He denied any current cocaine usage.  A behavioral medicine note from April 2004 noted that the Veteran reported that his urge to use cocaine was gone.  A primary clinic note from August 2004 recorded that the Veteran did not want treatment for his hepatitis at that time.  However, in a primary clinic note from March 4, 2005, the Veteran reported having used cocaine a few days earlier.  It was noted that, if the Veteran continued his substance abuse, he would not be a candidate for hepatitis C treatment.  

The Veteran was afforded a VA examination in January 2007.  The examiner noted he had reviewed the claims folder and the Veteran's medical records.  He noted the Veteran was first diagnosed with hepatitis C in 1998.  He said the Veteran had a history of alcohol use in the past but had not used alcohol for the last 8 years.  The examiner discussed risk factors associated with hepatitis C and the Veteran's history.  The examiner noted that the Veteran reported having had a blood transfusion as an infant.  He said the reason for this was unclear.  The Veteran also reported getting a tattoo while serving in Thailand and was exposed to high risk sexual activity (unprotected sexual relations) with prostitutes.  The Veteran also smoked marijuana, snorted heroin and used speed and valium in service.  The Veteran denied using IV drugs.  The examiner said the Veteran continued to use marijuana and other drugs throughout the years.

The examiner noted that the Veteran had a one-centimeter oval tattoo near the thumb on the left head.  There was no abnormality of the area noted on physical examination.  He also noted that the Veteran had worked as a truck driver until December 2006.  The Veteran had been unable to get a job due to a need for a license change.  The examiner reviewed the results of laboratory studies.  The diagnosis was chronic hepatitis C, genotype 1A.

The examiner went on to provide an opinion as to the possible relationship of the Veteran's hepatitis C and his military service.  The examiner opined that the Veteran's hepatitis C was most likely caused by, or a result of, illicit drug use in the early 1970's while in service.  He noted that the Veteran denied IV drug use.  He also noted that there was documented evidence that snorting drugs such as heroin and other drugs represented a significant risk factor for contracting hepatitis C with an odds ratio of approximately 10-20.  He also noted the Veteran had a history of blood transfusion as an infant.  The examiner said the odds ratio of contracting hepatitis C from the transfusion would be approximately 11.  He also referenced the Veteran's engaging in high risk sexual activity and said the odds ratio of getting hepatitis C via this route was approximately 6.  In regard to the tattoo on the left hand, the examiner said the odds ratio of contracting hepatitis C from this risk factor would be approximately 2.  He added that, considering all of the risk factors in the Veteran's history, the use of illicit drugs would represent the most likely risk factor for contracting hepatitis C.

The RO denied the Veteran's claim for service connection in January 2007.  The denial was based on the opinion from the VA examiner and his conclusion that the Veteran's hepatitis C was contracted in service through his drug use.  The RO determined that such drug use constituted willful misconduct.  

The Veteran submitted his notice of disagreement (NOD) in August 2007.  He said his hepatitis C was due to the tattoo he got while in service.  He said he had not had unprotected sex and that his drug use was after he was diagnosed with hepatitis C.  He added that he had never used IV drugs.  He said every doctor he had seen had "stated" that his hepatitis C was due to his tattoo.

The Veteran was issued a statement of the case (SOC) in June 2008.  In the Reasons and Bases section of the SOC the RO advised the Veteran that, if he had medical evidence or medical opinions linking his hepatitis C to his tattoo he should submit that evidence.

The Veteran perfected his appeal in August 2008.  The Veteran said he did not continue to use drugs throughout the years as alleged in the SOC.  He said he continued to smoke marijuana after service until 1975.  He said he had no drug use until he was diagnosed with hepatitis C in 1998.  He said he was diagnosed with genotype 1A.  He also said that designation meant his hepatitis C came from an American.  He said that VA doctors told him that even if the tattoo needles were new, the virus would still be in the ink.  He said VA's conclusions were wrong and that his hepatitis C came from his tattoo.  The Veteran added that he never used any drugs until he was in the service.  (emphasis added).  He said he learned how to use drugs from his superiors while in Southeast Asia.  

Additional VA treatment records, for the period from July 2008 to January 2010 were associated with the claims folder.  The previous VA records were from the VA medical center (VAMC) in Marion, Illinois.  The Veteran had relocated to the Denver area subsequent to 2006.  The records reflect treatment for his hepatitis C and liver cancer.  The records also show that the Veteran was on a list for a liver transplant.  A gastroenterology entry from August 2008 noted that the Veteran must undergo substance abuse treatment because he had a positive cocaine screen in November 2007.  The same entry noted that the Veteran's wife was surprised by the positive test because the Veteran had been clean for awhile.  An entry from September 2008 noted that the Veteran had recently lost his job driving a truck.  An initial mental health assessment note from September 19, 2008, said the Veteran was seen as an intake for substance abuse treatment.

He gave a history of first abusing illicit substances while in the Army from 1970 to 1972.  He said he began with smoking marijuana but also snorted cocaine and heroin.  He denied IV drug use.  He said he got married after service and did not abuse drugs until 1998 when he was stressed over his diagnosis of hepatitis C.  He got involved with a girlfriend that also abused cocaine and had struggled on and off since then.  He reported his last use of cocaine was in November 2008 [sic].  He said he had just broken up with his wife, who also abused cocaine, the previous week.  

A sexual history portion of the entry noted that the Veteran had engaged in unprotected sex with prostitutes during service.  As part of the military history portion of the assessment, the examiner said the Veteran reported that the Army taught him how to do drugs and "party."  The Veteran was to undergo a 6-month treatment program.  

Additional entries noted monitoring of the Veteran's medical condition with a number of tests and studies.  He was also screened for drug use.  An entry from April 22, 2009, noted that the clinic had lost contact with the Veteran.  He had undergone 5 months of substance abuse treatment but quit because he was bored.  He not followed up with the treatment program since January 2009.  An addiction psychiatry note from July 2009 reported that the Veteran seen as a walk-in.  His return to the treatment program was discussed so that he could qualify for a liver transplant.  It was noted he needed 23 groups to get his certification.  There is no indication in the records that he completed a treatment program.

The Veteran testified at a Travel Board hearing in April 2011.  The Veteran testified he was first diagnosed with hepatitis C in 1998.  He was asked if there was a determination at that time as to the cause of his disease.  The Veteran said "they" determined it probably came from his tattoo that he got while in service.  He was asked how this conclusion was reached.  The Veteran responded that he had never done IV drugs and was not a heavy drinker.  He had had a transfusion when he was one but the blood came from his father.  He said they figured the only place he could have gotten hepatitis was from his tattoo.  

The Veteran was asked about the VA examiner's conclusion that drug use in service was the cause of his hepatitis C.  The Veteran said he smoked marijuana in service.  He said he smoked heroin one time but it made him sick.  He again stated that he never used IV drugs.  The Veteran described how a number of his fellow soldiers went to get a tattoo.  He said he developed an infection within a week after getting his tattoo.  The Veteran said he was told that it would not have made a difference if they had changed needles.  He said he was told this by doctors, to include his most recent VA doctor.  He theorized he got hepatitis from one of the other soldiers in the group that got tattoos because he has the type of hepatitis C that comes from an American.  The Veteran was asked if he was in contact with any of the other soldiers that got tattoos and he said no.

The Veteran said his doctors had not been able to give him any other explanation as to how he contracted his disease.  He said VA insinuated it was from having sex with a hooker but since he has the type of hepatitis C you get only from Americans that theory was not valid.  He went on to say he never did any drugs before he was in the military.  The Veteran asked that the record be kept open for 60 days to allow him to obtain records associated with his initial diagnosis.  The Veteran's representative stated on the record that those records would show that a doctor gave an opinion that the Veteran's hepatitis C was from his tattoo and not from illicit drug use.

The Veteran further testified that he had no history of cocaine use or anything else until after he was diagnosed, got divorced, and got depressed.  The Veteran was asked if he experienced any symptoms after he got his tattoo, such as lack of energy, yellowing of his eyes or skin.  He said that he had no symptoms after his tattoo.

As noted in the Introduction, the Veteran did obtain medical records from Denver Health and Hospitals and submit them to the Board.  The records were dated in April 1996 and from March 1998 to May 1998.  The 1996 entry related to a problem with his left ear.  The later entries addressed his diagnosis and assessment of his hepatitis C.  The Veteran initially was seen for pain in the right upper quadrant and treatment for his symptoms led to the determination he had hepatitis C.  An entry from April 1, 1998, noted that the Veteran denied IV drug use.  It also noted that he reported a blood transfusion as a child.  There was also a question of a possible blood transfusion associated with leg surgery 10 years earlier.  There was no mention of the Veteran's tattoo in that entry; however, an entry from April 22, 1998, did note the Veteran as having a tattoo "in Vietnam."  There was no opinion from anyone that related the Veteran's hepatitis C to his having gotten a tattoo in service.  Further, there was no history of drug use provided by the Veteran.

II. Analysis

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that, in general, 38 U.S.C.A. § 105(a) (West 2002) provides that an injury or disease incurred during active military service will be deemed to have been incurred in the line of duty and not the result of the veteran's own misconduct.  However, the injury or disease will not be so deemed to having been incurred in the line of duty if it is the result of the person's own willful misconduct or abuse of alcohol or drugs.  Id.; see 38 C.F.R. §§ 3.1(m), 3.103(a) (2010).  Further, 38 C.F.R. § 3.301(d) (2010) defines the abuse of drugs as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or nonprescription drugs for a purpose other the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  

In this case VA has determined that the Veteran's hepatitis C is most likely related to his drug abuse in service.  The Veteran has disputed this finding and claims that his hepatitis C is directly due to the tattoo he got while in service.  He has, at various times, admitted to drug use before, during, and after service.  He has also, at times, stated that he had limited drug use in service and did not have heavy drug use until after he was diagnosed in 1998.  He has not provided any supporting evidence for his theory of causation.

In regard to the Veteran's drug use, he candidly admitted his drug use upon his initial presentation for VA treatment in November 2003.  He clearly had been abusing crack since 1998.   As part of getting a proper history for treatment, the Veteran said he began smoking marijuana in college.  However, he testified that he had no history of cocaine or any other drug use prior to his 1998 diagnosis.  (Transcript p. 6).  He also stated in his NOD that his drug use was after he was diagnosed with hepatitis C.  A December 2003 entry noted his reported drug use from the 1960's and 1970's to include acid, heroin, marijuana and cocaine.  He repeated his history of drug use since the 1970's in the entry from March 2004.  The VA examiner also received a history of drug use in service and since.  The Veteran smoked marijuana, snorted heroin and used speed and valium in service.

In his substantive appeal, the Veteran said he never used any drugs until his military service.  A statement in clear contrast to his assertion in his NOD.  He also stated that he learned how to use drugs from his superiors in service.  The later VA treatment records also note the Veteran's admission of using drugs in service to including smoking marijuana and snorting cocaine and heroin.  See Mental Health assessment of September 18, 2008.  Compare with the Veteran's testimony that he smoked heroin once in service but it made him sick.  (Transcript p.3).  The same September 2008 assessment entry also recorded the Veteran's statement that the Army taught him how to do drugs and to "party."  

The VA treatment records also show that despite the Veteran's desire to stop his drug usage, he had continued through 2008.  His treatment for hepatitis C and his placement on a transplant list were affected by his continued use.  He also dropped out of a substance abuse treatment program because he was bored.  

Upon a thorough review of the evidence, the Board finds the Veteran's statements to his healthcare providers regarding his drug use to be honest and representing his true drug use history.  There is no fathomable reason for him to lie regarding his actual drug use in speaking with his healthcare providers.  Further, there is absolutely no evidence to show that the entries were mistaken in what was recorded.  The Board does note that the Veteran disputes the VA examiner's report of drug use.  However, in light of the significant evidence that demonstrates drug use in service, the Board finds the examiner's assessment to be supported by the evidence of record.

The Veteran has made a number of contradictory lay statements, to include his testimony, meant to either convey a limited drug use history or to even deny drug use until after his diagnosis of hepatitis C.  However, the VA treatment entries dated prior to his claim for benefits belie his later attempts to minimize his drug use in service.  The evidence shows he was more than a casual drug user in service.  Further, the Veteran has said, at times, he did not use drugs in college, and did not use drugs prior to service, yet he made candid admissions of drug use in college and significant drug use in service as recorded in the VA medical records.  The one VA entry noted that the Veteran said he was taught how to party in service.  

The Board is required to assess the credibility of the Veteran's statements.  In light of the documented drug use, as recorded by those personnel attempting to treat the Veteran and save his life, the Board finds such entries to be far more credible and probative.  Moreover, the Board finds the Veteran's lay statements regarding his minimal drug use in service to not be credible.    

In addition, the Veteran has made repeated statements that he was told by numerous doctors that his hepatitis C was the result of his tattoo.  He testified that his latest primary care doctor had told him the same thing.  He has not provided any supporting statement or other evidence to that effect.  The June 2008 SOC encouraged him to submit such evidence.  His representative at the hearing stated that the 1998 records would contain an opinion that related the Veteran's hepatitis C to his tattoo in service.  The records did not.  The records noted given risk factors of the tattoo and a transfusion as well as a possibility of a transfusion from 10 years earlier.  Notably missing at the time was any report by the Veteran of his drug use in service.  

A VA Training Letter (TL), dated in April 2001, TL 01-02, was issued as a Hepatitis C review.  The letter listed risk factors for hepatitis C that included blood transfusions before 1992, organ transplants before 1992, hemodialysis, tattoos, body piercing, intravenous drugs (due to shared instruments) high-risk sexual activity (risk was said to be relatively low), intranasal cocaine (due to shared instruments), accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous exposure to blood such as by acupuncture with nonsterile needles and sharing of toothbrushes or shaving razors.  

The RO's letter of March 2006 listed the above risk factors.  The Veteran was asked to provide a response that identified his claimed risk factors.  He did not respond.  However, he did list his tattoo as the source of his infection with his initial claim.

The January 2007 VA examiner obtained the risk factors associated with this Veteran.  He then proceeded to rate the probabilities of the risk factors as the cause of the Veteran's infection.  The tattoo was acknowledged; however, it was the lowest possibility as the source of the infection and by some measure.  The examiner concluded, based on a review of the evidence of drug use and medical literature, that the Veteran's drug use was the cause of his hepatitis C.  

The Veteran has not provided any objective evidence to contradict the medical opinion of record.  He has provided his lay statements and testimony.  The Board acknowledges that the Veteran is competent to provide lay evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  He is not competent to provide lay evidence as to the etiology of his hepatitis C.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

The probative evidence of record establishes that the Veteran did use illegal drugs in service.  The probative evidence of record, as well as a preponderance of the evidence, also establishes that the Veteran's hepatitis C is the result of such drug use.  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005) (Preponderance of the evidence is the proper evidentiary standard necessary to rebut a § 105(a) presumption).  Accordingly, service connection cannot be granted for the Veteran's hepatitis C.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).  The claim is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Veteran submitted his claim for benefits in February 2006.  The RO wrote to the Veteran in regard to his service connection claim in March 2006.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  He was given specific notice of risk factors associated with claims involving hepatitis and asked to provide information and evidence regarding his claimed risk factors.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical evidence that he had.  

The Veteran's was provided with the notice required by Dingess by way of separate correspondence dated in March 2006.

The Veteran did not respond to the notice letter.  After development of his claim, the RO denied service connection in January 2007.  

The Veteran submitted his NOD.  He was issued an SOC in June 2008.  The SOC advised the Veteran to submit opinion evidence from any doctor that stated his hepatitis C was due to his tattoo.  The Veteran perfected his appeal without submitting additional evidence.  He made arguments as to why the evidence supported his theory for why service connection was warranted.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He was provided the necessary information on how to substantiate his claim for service connection, specifically for hepatitis.  He was given examples of the types of evidence that would be beneficial in that endeavor.  He was asked to submit evidence or identify evidence that the RO could obtain on his behalf.  He submitted his own lay statements as well as testified at a hearing in support of his claim and argued for why his claim should be granted.  He submitted evidence regarding his initial diagnosis in 1998.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, VA examination report, private records submitted by the Veteran, VA treatment records and service treatment records (STRs).  The Veteran testified at a hearing in his case.  The Veteran identified no additional source of evidence in his current claim.  

The Veteran was afforded a VA examination.  The examination was adequate upon which to base a determination as it fully addressed the issue of service connection.  The examiner took a detailed history from the Veteran, had access to the Veteran's STRs and VA treatment records.  The examiner concluded that the Veteran's drug use in service was the cause of the hepatitis C.  See 38 C.F.R. § 3.326 (2010), Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board notes that a VA clinical record from September 18, 2008, said that the Veteran was now in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA).  This was in the setting of the Veteran not being able to work as a result of his both his hepatitis C and diagnosed liver cancer.  The Veteran has not alleged that there are any relevant records with SSA that could be used to support his claim.  The pertinent issue is the etiology of the Veteran's hepatitis C and not his current medical status or how his medical status affects his ability to work.  

The Board finds that there is no requirement to request records from SSA in this case.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (holding that the duty to assist "is not boundless in its scope" and "not all medical records or all [Social Security Administration] disability records must be sought--only those that are relevant to the veteran's claim.").

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.



ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
M. W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


